Citation Nr: 1440122	
Decision Date: 09/09/14    Archive Date: 09/18/14

DOCKET NO.  11-19 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a right eye disorder and, if so, whether service connection is warranted.     

2.  Whether new and material evidence has been received to reopen a claim of service connection for a left eye disorder and, if so, whether service connection is warranted.     
   
3.  Whether new and material evidence has been received to reopen a claim of service connection for a left shoulder disorder and, if so, whether service connection is warranted.     

4.  Whether new and material evidence has been received to reopen a claim of service connection for a left arm disorder and, if so, whether service connection is warranted.     

5.  Whether new and material evidence has been received to reopen a claim of service connection for a headache disorder and, if so, whether service connection is warranted.     

6.  Whether new and material evidence has been received to reopen a claim of service connection for prostate cancer and, if so, whether service connection is warranted.     
  
7.  Entitlement to service connection for a scar on the left hand.     
  

REPRESENTATION

Appellant (Veteran) represented by:	New Hampshire State Veterans Council


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel


INTRODUCTION

The Veteran served on active duty between March and April 1963, and between October 1967 and September 1969.      

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Manchester, New Hampshire Department of Veterans Affairs (VA) Regional Office (RO).    

In October 2011, the Veteran testified in support of his claims before the RO.  In April 2013, he testified before the undersigned Veterans Law Judge at a videoconference hearing convened at the RO.  Transcripts of both hearings have been included in the record, and have been reviewed.  

The record in this matter consists of paper and electronic claims files.  New and relevant documentary evidence has not been added to the record since the June 2012 Supplemental Statement of the Case (SSOC).  38 C.F.R. §§ 19.31, 20.1304 (2013).  

In the decision below, the Board will grant the claims to reopen service connection.  The underlying service connection claims, as well as the claim pertaining to service connection for a scar of the left hand, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

It is noted that the previously denied claim for service connection for a scar of the left hand must be reconsidered pursuant to 38 C.F.R. § 3.156(c) (2013) as pertinent service treatment records from his first period of service were obtained after the prior denial in August 1971.

An issue regarding service connection for a skin disorder (status post lipoma removal) near the groin has been raised by the record, but has not been adjudicated by the AOJ.  See, e.g., Board hearing transcript of April 2013.  Therefore, the Board does not have jurisdiction over the issue.  The issue is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 


FINDINGS OF FACT

1.  In an unappealed July 2008 rating decision, the RO denied service connection for a left eye disorder, right eye disorder, left arm disorder, a headache disorder, prostate cancer and a left shoulder disorder.   

2.  New evidence received since the July 2008 rating decision tends to prove previously unestablished facts necessary to substantiate the underlying claims of service connection for right and left eye disorders, left shoulder and arm disorders, a headache disorder, and prostate cancer and raises a reasonable possibility of substantiating the claims.


CONCLUSIONS OF LAW

1.  A July 2008 rating decision by the RO that denied service connection for a left eye disorder, right eye disorder, left arm disorder, headache disorder, prostate cancer and a left shoulder disorder, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.200 (2013). 

2.  New and material evidence has been received to reopen the claims of service connection for right and left eye disorders, left shoulder and arm disorders, a headache disorder, and prostate cancer.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Claims to Reopen Service Connection

The Veteran claims he incurred left shoulder and arm disorders, a headache disorder, and prostate cancer during service or in the alternative that pre-existing left shoulder and arm disorders and a headache disorder were aggravated as a result of active service.  He also claims that a bilateral eye disorder which existed prior to service was aggravated during service.  

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013). 

Between September 1969 and October 1996, the Veteran filed several claims to service connection for eye and left shoulder disorders.  In several decisions dated between August 1971 and January 1997, these claims were denied.  The record indicates that, in the prior decisions, the RO considered service treatment records (STRs) pertaining to the Veteran's period of active service between October 1967 and September 1969.  The record also indicates that the RO did not consider, in these prior decisions, STRs pertaining to the Veteran's period of active service between March and April 1963.  These STRs contain evidence regarding in-service complaints of left shoulder and eye disorders, and are therefore "related" those particular service connection claims.  The record documents that these particular STRs were not included in the claims file until March 2008.  Under these circumstances, VA is directed to reconsider the original claims to service connection, which in this case were filed in September 1969 (left shoulder) and October 1996 (eye).  38 C.F.R. § 3.156(c).  

However, each of the claims addressed here - right shoulder and arm disorders, eye disorders, headache disorder, and prostate cancer - was addressed in a July 2008 rating decision.  In the rating decision, the RO indicated consideration of each set of STRs.  In that decision, the RO denied the claims with proper notice to the Veteran's then-current address of record.  The Veteran did not file a notice of disagreement (NOD) or an appeal with the decision.  Moreover, no new and material evidence was included in the record within one year of the July 2008 rating decision and notification.  38 C.F.R. § 3.156(b).  As such, though several rating decisions dated between August 1971 and January 1997 cannot be considered final rating decisions, the July 2008 rating decision did become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.

Where a service connection claim has been decided by a final rating decision, VA, before addressing that claim anew, must first determine whether new and material evidence has been submitted to reopen that claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).  If new and material evidence is presented or secured with respect to a final decision, the Secretary shall reopen and review the former disposition of that claim.  38 U.S.C.A. § 5108.  The requirement of submitting new and material evidence to reopen a claim is a material legal issue that the Board is required to address on appeal regardless of the RO's determination.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996). 

VA regulations define "new" evidence as existing evidence not previously submitted to agency decision makers.  "Material" evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence cannot be cumulative or redundant and must raise a reasonable possibility of substantiating the claim.  Id.  If new and material evidence is received prior to the expiration of the appeal period following a particular rating decision, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b). 

In September 2009, the Veteran filed claims to reopen his claims to service connection for right and left eye disorders, left shoulder and arm disorders, a headache disorder, and prostate cancer.  In February 2010, the RO denied the Veteran's claims.  The Veteran appealed that denial to the Board. 

The relevant evidence of record considered by the RO in its final July 2008 rating decision consisted of the Veteran's STRs, which document extensive evaluation and treatment for eye problems prior to service that began in 1963, during service in 1963, between service in 1963 and that which began in October 1967, and during service between then and September 1969.  Both sets of STRs also note multiple complaints of left shoulder pain due to shoulder dislocation.  The January 1963 enlistment report of medical examination noted a left hand scar.  Further, the July 1969 separation reports of medical examination and history note a left elbow injury, and a left hand scar.  Finally, the STRs dated between 1967 and 1969 note complaints related to a genitourinary disorder.  

In July 2008, the record also included private and VA treatment records dated between the late 1980s and late 1990s, which document treatment for left shoulder and arm disorders, eye disorders, and prostate cancer.  And the record contained a June 2007 letter from a private physician who found it "reasonable to assume" the Veteran's military activities contributed to his shoulder pain.  

Based on the evidence of record in July 2008, the RO denied service connection for a left eye disorder, right eye disorder, left arm disorder, headache disorder, prostate cancer and a left shoulder disorder.  38 C.F.R. § 3.303.  Again, the July 2008 rating decision became final.  It is therefore not subject to revision upon the same factual basis.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.

The evidence that must be considered in determining whether there is a basis for reopening the Veteran's claims is relevant evidence that has been added to the record in conjunction with the September 2009 claim to reopen service connection.  The relevant evidence that has been added to the record consists of private medical evidence dated between 2003 and 2004, which documents treatment the Veteran has received for his left shoulder and left arm problems.  The record contains a lay statement from a fellow service member of the Veteran, received in July 2011, in which the Veteran's in-service complaints of left upper extremity and eye problems are noted.  Lastly, the record contains the extensive testimony offered by the Veteran - in the October 2011 and April 2013 hearings - in which he describes the ways in which his disorders were incurred or aggravated during service or, alternatively, how some are secondary to disorders that should be service connected (e.g., left arm disorder secondary to left shoulder disability, left eye disorder secondary to right eye disorder, and headaches secondary to eye disorders).  

This information is certainly new evidence in the claims file.  It has been included in the claims file since the July 2008 rating decision and notification.  The Board also finds certain of this new evidence to be material evidence.  In particular, the Board finds the lay testimony presented during the Veteran's hearings to be material evidence.  Prior to the July 2008 rating decision, the record lacked detailed lay evidence which elaborated on the theories of service connection presented by the Veteran.  By contrast, in conjunction with the September 2009 claim to reopen, the record now contains extensive lay statements from the Veteran, which detail incidents in service and why he feels the disabilities should be service connected.    

The Board recognizes that the Veteran is a lay person who is not qualified to comment on complex medical issues involving diagnosis and etiology.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  Nevertheless, lay testimony may be competent on matters involving observable symptomatology, such as the pain, limitation, and visual problems that are at issue in the claims on appeal.  Layno v. Brown, 6 Vet. App. 465, 469-470 (1994).  Indeed, the new lay evidence tends to prove elements of the claims particularly when considering the statements in light of the STRs which clearly document relevant in-service problems.  Further, for the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179 (2003).  Thus, assuming its credibility for the purpose of this analysis, the new evidence tends to prove previously unestablished facts necessary to substantiate the underlying claims of service connection for right and left eye disorders, left shoulder and arm disorders, a headache disorder, and prostate cancer.  At a minimum, when assessing the new and material evidence in light of the older evidence, the duty to assist the Veteran with further inquiry into his claims has been triggered.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  This is particularly significant given that - despite the extensive evidence of in-service problems - the Veteran has not undergone VA compensation examination into any of the claims at issue here.  

As such, the newly received evidence raises a reasonable possibility of substantiating the Veteran's claims.  Accordingly, the claims of entitlement to service connection for right and left eye disorders, left shoulder and arm disorders, a headache disorder, and prostate cancer are reopened. 


ORDER

New and material evidence having been received, the claim for service connection for a right eye disorder is reopened; to this extent, the appeal is allowed.

New and material evidence having been received, the claim for service connection for a left eye disorder is reopened; to this extent, the appeal is allowed.

New and material evidence having been received, the claim for service connection for a left shoulder disorder is reopened; to this extent, the appeal is allowed.

New and material evidence having been received, the claim for service connection for a left arm disorder is reopened; to this extent, the appeal is allowed.

New and material evidence having been received, the claim for service connection for a headache disorder is reopened; to this extent, the appeal is allowed.

New and material evidence having been received, the claim for service connection for prostate cancer is reopened; to this extent, the appeal is allowed.


REMAND

A remand is warranted for additional medical inquiry into the claims to service connection for right and left eye disorders, left shoulder and arm disorders, a left hand scar, a headache disorder, and prostate cancer.    

The Veteran claims he incurred left shoulder and arm disorders, a headache disorder, and prostate cancer during service or in the alternative that pre-existing left shoulder and arm disorders and a headache disorder were aggravated as a result of active service.  He also claims that a bilateral eye disorder which existed prior to service was aggravated during service.  He alternatively asserts that several disorders are secondary to disorders that should be service connected (e.g., left arm disorder secondary to left shoulder disability, left eye disorder secondary to right eye disorder, and headaches secondary to eye disorders).  The Veteran should be provided with VA compensation examinations, and reports and opinions, which directly address his contentions.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Moreover, any currently outstanding VA treatment record should be included in the claims file.  The most recent of such records are dated in 1999.  The Veteran should also be asked to provide or authorize the release of relevant non-VA records, such as records from Dr. Conway/Elliott Hospital in connection with prostate cancer, R. Dow, D.O., regarding the shoulder disability, Dr. Settimbrini regarding the eye disabilities, and any outstanding relevant records from Dr. Thies.  In addition, the Veteran reported in a September 2007 statement that he was receiving Social Security Administration disability benefits.

Accordingly, the case is REMANDED for the following action:

1.  Include in the claims file any VA treatment records dated since 1999.  

2.  Request, directly from the SSA, complete copies of any determination on a claim for disability benefits from that agency as well as the records, including medical records, considered in adjudicating the claim.  All attempts to fulfill this development should be documented in the claims file. If the search for these records is negative, that should be noted and the Veteran must be informed pursuant to 38 C.F.R. § 3.159(e).

3.  Request that the Veteran provide or authorize the release of any records pertaining to the claimed disorders that are dated prior to either period of active service and after discharge from the second period of service.  This would include, but is not limited to, any records from Dr. Conway/Elliott Hospital in connection with prostate cancer, R. Dow, D.O., Dr. Settimbrini regarding the eye disabilities, and any outstanding relevant records from Dr. Thies.  If the search for these records is negative, that should be noted and the Veteran must be informed pursuant to 38 C.F.R. § 3.159(e).

4.  Schedule the Veteran for appropriate VA compensation examinations.  Any indicated tests should be accomplished.  Each examiner should review the claims folder to include any newly associated records obtained as a result of this remand. 

Eyes  

(a).  The examiner should determine which specific right and left eye disorders the Veteran currently has.  

(b).  If the Veteran currently has convergent strabismus (which was noted on the January 1963 enlistment examination), opine whether such was at least as likely as not aggravated (i.e., permanently increased in severity) during that period of service?

(c).  If so, was any increase clearly and unmistakably (obviously, manifestly or undebatably) due to the natural progress of the disease.  

(d).  With respect to any current right or left eye disorder other than convergent strabismus, is it at least as likely as not related to the first period of active service.

(e).  The examiner should also opine whether it is clear and unmistakable (obvious, manifest, and undebatable) that any diagnosed eye disorder pre-existed commencement of the second period of active service in October 1967.  

(f).  If it is clear and unmistakable that an eye disorder pre-existed the second period of active service, the examiner should also offer an opinion regarding whether (1) it is clear and unmistakable that any pre-existing eye disorder WAS NOT aggravated (i.e., permanently worsened) during service, and (2) whether it is clear and unmistakable that any increase in disability in the eye disorder during service was due to the natural progress of the disorder.  

(g).  If a response to (e) or (f) above is negative, then provide an opinion as to whether it is at least as likely as not (a probability of 50 percent or greater) that any current right or left eye disability began in or is related to an injury or disease during the second period of active service. 

The term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

(h).  In rendering the opinions, please consider the Veteran's STRs which provide extensive detail regarding evaluation and treatment of the Veteran's eyes in 1963, and between October 1967 and September 1969.  Please also note that, in entering service in March 1963, the Veteran's eyes were noted as abnormal, but upon pre-induction examination in June 1967 his eyes were deemed normal.  The Veteran has testified that he did not experience problems with his eyes after the 1965 surgery but they bothered him during the second period of service. 

Please provide a full explanation for any opinion offered.  

The left shoulder disorder, the left arm disorder, and the left hand scar  

(a).  An appropriate examiner should diagnose and assess each specific left shoulder disorder, left arm disorder, and left hand scar the Veteran currently has.   

(b).  If the Veteran currently has a left index finger scar as noted on the January 1963 enlistment examination, opine whether such was at least as likely as not aggravated (i.e., permanently increased in severity) during that period of active service?

(c).  If so, was any increase clearly and unmistakably (obviously, manifestly or undebatably) due to the natural progress.  

(d).  The examiner should also opine whether it is clear and unmistakable (obvious, manifest, and undebatable) that a scar of the left hand pre-existed commencement of the second period of active service in October 1967.  

(e).  If it is clear and unmistakable that a left hand scar pre-existed the second period of active service, the examiner should also offer an opinion regarding whether (1) it is clear and unmistakable that any pre-existing left hand scar WAS NOT aggravated (i.e., permanently worsened) during service, and (2) whether it is clear and unmistakable that any increase in disability during service was due to the natural progress of the disorder.  

(f).  If a response above is negative, then provide an opinion as to whether it is at least as likely as not (a probability of 50 percent or greater) that a scar of the left hand is related to an injury or disease during active service.  The Veteran testified during the Board hearing that his scar may have resulted from an injury during service. 
 
(g).  The examiner should then opine whether it is clear and unmistakable that any diagnosed left shoulder disorder or left arm disorder pre-existed commencement of active service in either 1963, or in 1967.  
	
(h).  If it is clear and unmistakable that a left shoulder disorder or left arm disorder pre-existed either period of active service, the examiner should also offer an opinion regarding whether (1) it is clear and unmistakable that any pre-existing left shoulder disorder or left arm disorder WAS NOT aggravated (i.e., permanently worsened) during service, and (2) whether it is clear and unmistakable that any increase in disability during service in the diagnosed left shoulder disorder or left arm disorder was due to the natural progress of the disorder.  

(i).  If the response to (g) or (h) above is negative, then provide an opinion as to whether it is at least as likely as not that any current left shoulder disorder or left arm disorder began in or is related to an injury or disease in service.  

(j).  In rendering the opinions, please consider the Veteran's STRs which provide extensive detail regarding the Veteran's complaints of left shoulder pain during service in 1963, and between 1967 and 1969.  Please note that both the enlistment report of medical examination in January 1963, and the induction report of medical examination in June 1967, assessed the Veteran's upper extremities as normal.  The examiner's attention is also directed to the physician's comments in the July 1969 separation report of medical history in which a motorcycle accident and left elbow injury are noted.  The July 1969 separation examination report indicates that the Veteran had a small scar on the left hand.  

The Veteran has reported that he landed on his left shoulder in service after his bunk was overturned, that he had to wear a strap across his left shoulder, and had to participate in low crawls, bayonet thrusts and shooting exercises.  He also had to use the horizontal bars and on one occasion was handcuffed to a prisoner for 19 hours.  He asserts that military activities, including the examples above, caused or aggravated his disorders.

Please provide a full explanation for any opinion offered.  

Headache disorder, and residuals related to prostate cancer    

(a).  An appropriate examiner should diagnose any current headache disorder and residuals related to prostate cancer.  The Veteran asserts that he currently has erectile dysfunction.  

(b).  The examiner should opine whether it is clear and unmistakable that any diagnosed headache disorder pre-existed commencement of active service in either 1963, or in 1967.  
	
(c).  If it is clear and unmistakable that a headache disorder pre-existed either period of active service, the examiner should also offer an opinion regarding whether (1) it is clear and unmistakable that the disorder WAS NOT aggravated (i.e., permanently worsened) during service, and (2) whether it is clear and unmistakable that any increase in disability during service was due to the natural progress of the disorder.  

(d).  If the response to (b) or (c) above is negative, then provide an opinion as to whether it is at least as likely as not that the current headache disorder began in or is related to an injury or disease in service.  

The examiner should consider the Veteran's assertions and the service treatment records showing that he experienced headaches during active service.    

(e).  If current residuals of prostate cancer are found, the examiner should provide an opinion as to whether it is at least as likely as not likely that the current disorder had its clinical onset during service, or is related to any in-service disease, event, or injury.  The examiner should consider the Veteran's lay assertions that he developed prostate cancer as the result of ingesting saltpeter during active service.  
Please provide a full explanation for any opinion offered.  

5.  Review the medical opinions obtained above to ensure that the remand directives have been accomplished.  If a question posed is not answered or sufficiently answered, return the case to the examiner for completion of the inquiry.
 
6.  After all the above development has been completed, readjudicate the claims on appeal in light of all of the evidence of record, as well as any evidence added pursuant to this Remand.  If an issue remains denied, the Veteran should be provided with a SSOC as to any issue remaining on appeal, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


